DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2018, 04/10/2020, 05/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086714 A1 Malik in view of US 2016/0145043 A1 Van Den Berk.

Regarding claim 1, Malik teaches a warehouse system (100) (Malik Abstract, A dynamically automated warehousing system) comprising 
a three-dimensional arrangement of storage spaces including a plurality of lanes extending in a longitudinal direction (X), a plurality of rows extending in a transverse direction (Z), and one or more levels in a vertical direction (Y) (Malik Para. [0005] storage spaces have height, depth and width for three-dimensional storage directions; Fig. 13C shows an angled view of the warehouse), 
wherein one or more cars (104) employed to store goods (106) at the storage spaces are arranged in at least one of the plurality of rows, the one or more cars in a respective row being drivable along the respective row in the transverse direction (Z), wherein the number of the one or more cars (104) in the respective row is less than the number of the plurality of lanes (Malik Para. [0017] the pallets are loaded and able to travel and be accessed, meaning there are less than the number of lanes; Para. [0061-0063] transporter 200 can move three dimensionally through the warehouse; Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8), 
wherein the warehouse system (100) comprises at least one shuttle (108) configured to pick up goods (106) from the one or more cars (104) in at least one of the plurality of lanes, wherein picking up the goods (106) includes lifting the goods (106) to an extent that allows the goods (106) to be shifted in the longitudinal direction (X) of the at least one of the plurality of lanes (Malik Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8; the goods may be lifted to the extent that allows the goods to be shifted in a different direction of the plurality of lanes) and wherein the at least one shuttle (108) is drivable to shift the picked up goods (106) in the at least one of the plurality of lanes along the longitudinal direction (X) (Malik Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8; the lifted good still comprise a motor to shift the cargo along the lanes), 
wherein the warehouse system (100) comprises a control system which, in order to retrieve goods (106) from a particular storage space (110) (Malik Para. [0016] controlling pallet placement), is configured to: 
drive (S202) the one or more cars (104) in at least one of the plurality of rows of the particular storage space (110) enabling the at least one shuttle (108) to shift the goods (106) in the lane along the longitudinal direction (X) from the particular storage space (110) to an end of the lane (Malik Para. [0151] the controller is responsible for moving the goods through the warehouse; Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8). 
Malik fails to explicitly disclose drive (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and drive (S204) the at least one shuttle (108) to shift the goods (106) along the cleared path from the particular storage space (110) to the end of the lane. 
Van Den Berk is in the field of a warehouse system (Van Den Berk Abstract, The invention provides a system for storing product containers) and teaches drive (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and drive (S204) the at least one shuttle (108) to shift the goods (106) along the cleared path from the particular storage space (110) to the end of the lane (Van Den Berk Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 3, modified Malik teaches the warehouse system (100) of claim 1. Malik fails to explicitly disclose wherein clearing the path in the lane of the particular storage space (110) comprises: driving (S202), for each row from the end of the lane to the particular storage space (110), at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the particular storage space (110) is cleared in the respective row. Van Den Berk teaches wherein clearing the path in the lane of the particular storage space (110) comprises: driving (S202), for each row from the end of the lane to the particular storage space (110), at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the particular storage space (110) is cleared in the respective row (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 4, modified Malik teaches the warehouse system (100) of claim 3. Malik fails to explicitly disclose wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein driving (S202) the at least one car (104) in the transverse direction (Z) shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane. Van Den Berk teaches wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein driving (S202) the at least one car (104) in the transverse direction (Z) shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore the carriage shifts into the open lane in order to move to the carriage to its desired location; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 12, modified Malik teaches the warehouse system (100) of claim 1, wherein the one or more cars (104) arranged in a respective row are rail guided in the transverse direction (Z) using rails (118) extending at the bottom of the respective row and the at least one shuttle (108) is rail guided in the longitudinal direction (X) using rails (120) extending at the top of the plurality of lanes (Malik Para. [0055] the cars move along the rail in a longitude direction; Fig. 2A-2B; the lanes 114 and 122 are interconnected, but in order for the raised cart to be on one track, and a lower cart to be on a different track, the rails 114 to guide in a singular direction is on top of the lower rails 122, making the rails a bottom rail and top rail).

Regarding claim 13, modified Malik teaches the warehouse system (100) of claim 12, wherein the at least one shuttle (108) is configured to pick up goods (106) from a car (104) of the one or more cars (104) in a respective row by lifting, when the shuttle (108) is positioned above the car (104), the goods (106) to an extent that allows the goods (106) to be shifted in the longitudinal direction (X) of the respective lane (Malik Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8; the goods may be lifted to the extent that allows the goods to be shifted in a different direction of the plurality of lanes).

Regarding claim 14, modified Malik teaches the warehouse system (100) of claim 13, wherein the goods (106) are placed on a removable tray (128) on the car (104) (Malik Para. [0127] FIG. 16C shows the good are a palletized load, meaning the good are stored on a removable pallet, that is separate from the goods and the car), and wherein the at least one shuttle (108) comprises one or more gripping arms (136) extending downwards for lifting the tray (128) from the car (104) (Malik Para. [0129] Fig. 16E shows that the transporter may carry the good, lift the goods on the tray, and leave the good and tray behind on lifted supports, 116; the shuttle may be extended upward to lift the tray from the car, and the action of lifting up, versus the claimed limitation of gripping from a downward arm does not change the function being completed, and under MPEP 2144 VI. Reversal of parts was held to be an obvious modification, that the act of moving upward vs. picking up, does not alter the act of performing removal of the tray from the car).

Regarding claim 15, modified Malik teaches the warehouse system (100) of claim 1, wherein the storage spaces of the warehouse system (100) include a plurality of levels in the vertical direction (Y), and wherein the warehouse system (100) comprises at least one lift (114, 116) drivable to transfer goods (106) from one of the plurality of levels to another one of the plurality of levels (Malik Para. [0179] FIG. 27I shows lifting operation of elevator 856, raising the multi-pallet load 870 and the two three-directional palletized load transporters 200 to level three of the structure; transfer of goods in the vertical positional using an elevator).

Regarding claim 16, modified Malik teaches the warehouse system (100) of claim 15, comprising at least two groups of lifts (114, 116), wherein one of the at least two groups of lifts (114, 116) is exclusively used for storing new goods (106) in the warehouse system (100) and another one of the at least two groups of lifts (114, 116) is exclusively used for retrieving stored goods from the warehouse system (100) (Malik Para. [0164] 4 separate elevators to move the products up and down, what the elevators are exclusively used for does not change the system).

Regarding claim 17, Malik teaches a method for retrieving goods (106) from a particular storage space (110) in a warehouse system (100) (Malik Abstract, A dynamically automated warehousing system) comprising 
a three-dimensional arrangement of storage spaces including a plurality of lanes extending in a longitudinal direction (X), a plurality of rows extending in a transverse direction (Z), and one or more levels in a vertical direction (Y) (Malik Para. [0005] storage spaces have height, depth and width for three-dimensional storage directions; Fig. 13C shows an angled view of the warehouse), 
wherein one or more cars (104) employed to store goods (106) at the storage spaces are arranged in at least one of the plurality of rows, the one or more cars (104) in a respective row being movable along the respective row in the transverse direction (Z), wherein the number of the one or more cars (104) in the respective row is less than the number of the plurality of lanes (Malik Para. [0017] the pallets are loaded and able to travel and be accessed, meaning there are less than the number of lanes; Para. [0061-0063] transporter 200 can move three dimensionally through the warehouse; Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8), 
the warehouse system (100) comprising at least one shuttle (108) configured to pick up goods (106) from the one or more cars (104) in at least one of the plurality of lanes, wherein picking up the goods (106) includes lifting the goods (106) to an extent that allows the goods (106) to be shifted in the longitudinal direction (X) of the at least one of the plurality of lanes (Malik Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8; the goods may be lifted to the extent that allows the goods to be shifted in a different direction of the plurality of lanes), 
and wherein the at least one shuttle (108) is movable to shift the picked up goods (106) in the at least one of the plurality of lanes along the longitudinal direction (X) (Malik Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8; the lifted good still comprise a motor to shift the cargo along the lanes), the method comprising: 
moving (S202) the one or more cars (104) in at least one of the plurality of rows in the lane of the particular storage space (110) enabling the at  least one shuttle (108) to shift the goods (106) in the lane along the longitudinal direction (X) from the particular storage space (110) to an end of the lane; and moving (S204) the at least one shuttle (108) to shift the goods (106) along from the particular storage space (110) to the end of the lane (Malik Para. [0151] the controller is responsible for moving the goods through the warehouse; Para. [0065-0068] the transporter including a load lifting assembly, which can be seen as part 264 is expanded view Fig. 6A, that when in a first operative orientation the wheels are configured to travel along the longitudinal recess with wheels 216, and the wheels 228 are raised to not interfere with the chassis. When the load lifting assembly is in the downward positions, it creates a second operative orientation to allow for wheels 228 to travel in the transverse direction, this is visualized in Fig. 7 and 8). 
Malik fails to explicitly disclose moving (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and shift the goods (106) along the cleared path. 
Van Den Berk teaches moving (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and shift the goods (106) along the cleared path (Van Den Berk Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 18, modified Malik teaches the method of claim 17. Malik fails to explicitly disclose wherein clearing the path in the lane of the particular storage space comprises: moving (S202), for each row from the end of the lane to the particular storage space, at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the is particular storage space (110) is cleared in the respective row. Van Den Berk teaches wherein clearing the path in the lane of the particular storage space comprises: moving (S202), for each row from the end of the lane to the particular storage space, at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the is particular storage space (110) is cleared in the respective row (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 19, modified Malik teaches the method of claim 18. Malik fails to explicitly disclose wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein moving the at least one car (104) in the transverse direction (Z) 20 shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane. Van Den Berk teaches wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein moving the at least one car (104) in the transverse direction (Z) 20 shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore the carriage shifts into the open lane in order to move to the carriage to its desired location; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).


Claims 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086714 A1 Malik in view of US 2016/0145043 A1 Van Den Berk and further in view of US 2008/0269960 A1 Kostmann.

Regarding claim 5, modified Malik teaches the warehouse system (100) of claim 1. Malik fails to explicitly disclose wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row. Kostmann is in the field of transporting goods (Kostmann Abstract, The invention relates to a method for transporting goods (2) by means of at least one vehicle that can be autonomously displaced in a store) and teaches wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 7, modified Malik teaches the warehouse system (100) of claim 3. Malik fails to explicitly disclose wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row. Kotsmann teaches wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 8, modified Malik teaches the warehouse system (100) of claim 4. Malik fails to explicitly disclose wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row. Kostmann teaches wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 9, modified Malik teaches the warehouse system (100) of claim 5. Malik fails to explicitly disclose wherein an outermost car (104) in the respective row forms the subset of cars (104). Kostmann teaches wherein an outermost car (104) in the respective row forms the subset of cars (104) (Kostmann Para. [0058]; Fig. 11, the cars are coupled, and the outermost car is the start of the row). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the coupled cars of Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 10, modified Malik teaches the warehouse system (100) of claim 5. Mailk fails to explicitly disclose wherein, before clearing the path in the lane of the particular storage space (110), the one or more cars (104) in the respective row are releasably coupled to one another and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions. Van Den Berk teaches clearing the path in the lane of the particular storage space (110) and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]). Kostmann teaches the one or more cars (104) in the respective row are releasably coupled to one another and the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device). 

Regarding claim 11, modified Malik teaches the warehouse system (100) of claim 9. Mailk fails to explicitly disclose wherein, before clearing the path in the lane of the particular storage space (110), the one or more cars (104) in the respective row are releasably coupled to one another and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions. Van Den Berk teaches clearing the path in the lane of the particular storage space (110) and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]). Kostmann teaches the one or more cars (104) in the respective row are releasably coupled to one another and the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device). 

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Regarding 103, Applicants argument is directed to the shuttle configured to pick up goods from a car storing the goods in a particular lane, wherein the shuttle is drivable to shift goods in the same lane in the longitudinal direction to end of the lane. 
When Examiner interprets the claims, the language of the claims and their broadest reasonable interpretation is to be applied, since that is the limitation being presented as the inventive concept. Therefore, Examiner would like to make their interpretation of the claims clear
One or more cars employed to store goods at the storage spaces are arranged in at least one of the plurality of rows, the one or more cars in a respective row being drivable along the respective row in the transverse direction, wherein the number of the one or more cars in the respective row is less than the number of the plurality of lanes. Examiner would see this as a storage location for goods, and the locations are so arranged that they form lanes, within the lanes there is presented a car that may store goods and drive along the row. The car of the claim limitation is the transporter of Malik, which has wheels to drive along the respective row. This limitation is simply allowing a car to carry goods through a storage space along a plurality of rows forming a lane, which is found within Malik, see Para. [0065-0068].
wherein the warehouse system comprises at least one shuttle configured to pick up goods from the one or more cars in at least one of the plurality of lanes, wherein picking up the goods includes lifting the goods to an extent that allows the goods to be shifted in the longitudinal direction (X) of the at least one of the plurality of lanes. Examiner notes that a shuttle is present, and the purpose of the shuttle is to pick up goods from the car in the lane, and that when the goods are picked up it means that they are lifted to an extent that allows the good to be moved in a different direction of the lane. The term “pick up” is further discussed within the claim limitation to mean lifting the goods to the extent that allows the goods to be shifted in the longitudinal direction. Within Malik, the transporter includes two separate wheels, which allows for directional movement in the X and Z direction within the storage space. When the transporter is lifted, and therefore the goods are also lifted, the second set of wheels catches on the second set of tracks, and those tracks allow for the movement of the goods along the lane, that is different when it is in the lowered position.  Therefore, the claims limitation represents an ability for goods to be moved in two different directions, and one or those directions it is in a lifted positions. This is explicitly found within Malik, as shown in the claimed citations. 
The elevators of Malik are not needed to show the x and z movement of goods within the storage space. Applicants assertion that the elevators are beyond the edge of the storage space is also unreasonable, as the applicants own drawing indicate elevators 114 and 116 are presented on the exterior of lanes, to help connect lanes and rows.
Applicant should take care to evaluate what is available within the specifications that is the desired novel concept of the invention, and make explicit and clear claim amendments that could possibly be a distinguishing feature of the application over Malik, as they stand, the two are very obvious interpretations of the same invention. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0228386 A1 Kharkover teaches automated moving of cargo through a three dimensional storage system (Abstract); US 2019/0291955 A1 Bastian teaches a robotic shuttle system (Abstract).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687